Exhibit 10.1

2020 Inducement Equity Incentive Plan

1.             DEFINITIONS.

Unless otherwise specified or unless the context otherwise requires, the
following terms, as used in this Albireo Pharma, Inc. 2020 Inducement Equity
Incentive Plan, have the following meanings:

Administrator means the Board of Directors, unless it has delegated power to act
on its behalf to the Committee, in which case the term Administrator means the
Committee.

Affiliate means a corporation which, for purposes of Section 424 of the Code, is
a parent or subsidiary of the Company, direct or indirect.

Agreement means an agreement between the Company and a Participant pertaining to
a Stock Right delivered pursuant to the Plan in such form as the Administrator
shall approve.

Board of Directors means the Board of Directors of the Company.

Cause means, with respect to a Participant: (a) dishonesty with respect to the
Company or any Affiliate, (b) insubordination, substantial malfeasance or
non-feasance of duty, (c) unauthorized disclosure of confidential information,
(d) breach by a Participant of any provision of any employment, consulting,
advisory, nondisclosure, non-competition or similar agreement between the
Participant and the Company or any Affiliate, and (e) conduct substantially
prejudicial to the business of the Company or any Affiliate; provided, however,
that any provision in an agreement between a Participant and the Company or an
Affiliate, which contains a conflicting definition of Cause for termination and
which is in effect at the time of such termination, shall supersede this
definition with respect to that Participant.  The determination of the
Administrator as to the existence of Cause will be conclusive on the Participant
and the Company.

Change of Control means the occurrence of any of the following events (unless
otherwise specified in an Agreement):

Ownership.  Any “Person” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act) becomes the “Beneficial Owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing 50% or more of the total voting power represented by the Company’s
then outstanding voting securities (excluding for this purpose any such voting
securities held by the Company or its Affiliates or by any employee benefit plan
of the Company) pursuant to a transaction or a series of related transactions
which the Board of Directors does not approve; or



--------------------------------------------------------------------------------

Merger/Sale of Assets.  (A) A merger or consolidation of the Company whether or
not approved by the Board of Directors, other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or the parent of such corporation) more than 50% of the total voting power
represented by the voting securities of the Company or such surviving entity or
parent of such corporation, as the case may be, outstanding immediately after
such merger or consolidation; or (B) the sale or disposition by the Company of
all or substantially all of the Company’s assets in a transaction requiring
stockholder approval; or

Change in Board Composition.  A change in the composition of the Board of
Directors, as a result of which fewer than a majority of the directors are
Incumbent Directors.  “Incumbent Directors” shall mean directors who either (A)
are directors of the Company as of September 17, 2020, or (B) are elected, or
nominated for election, to the Board of Directors with the affirmative votes of
at least a majority of the Incumbent Directors at the time of such election or
nomination (but shall not include an individual whose election or nomination is
in connection with an actual or threatened proxy contest relating to the
election of directors to the Company).

provided, that if any payment or benefit payable hereunder upon or following a
Change of Control would be required to comply with the limitations of Section
409A(a)(2)(A)(v) of the Code in order to avoid an additional tax under Section
409A of the Code, such payment or benefit shall be made only if such Change of
Control constitutes a change in ownership or control of the Company, or a change
in ownership of the Company’s assets in accordance with Section 409A of the
Code.

Code means the United States Internal Revenue Code of 1986, as amended,
including any successor statute, regulation and guidance thereto.

Committee means the committee of the Board of Directors to which the Board of
Directors has delegated power to act under or pursuant to the provisions of the
Plan, the composition of which shall at all times satisfy the provisions of
Section 162(m) of the Code.

Common Stock means shares of the Company’s common stock, $0.01 par value per
share.

Company means Albireo Pharma, Inc., a Delaware corporation.

Corporate Transaction means the Company is consolidated with or acquired by
another entity in a merger, consolidation, or sale of all or substantially all
of the Company’s assets or the acquisition of all of the outstanding voting
stock of the



2

--------------------------------------------------------------------------------

Company in a single transaction or a series of related transactions by a single
entity, other than a transaction to merely change the state of incorporation.

Disability or Disabled means permanent and total disability as defined in
Section 22(e)(3) of the Code.

Director means any member of the Board of Directors.

Employee means any employee of the Company or of an Affiliate (including,
without limitation, an employee who is also serving as an officer or director of
the Company or of an Affiliate), designated by the Administrator to be eligible
to be granted one or more Stock Rights under the Plan.

Exchange Act means the Securities Exchange Act of 1934, as amended.

Fair Market Value of a Share of Common Stock means:

If the Common Stock is listed on a national securities exchange or traded in the
over-the-counter market and sales prices are regularly reported for the Common
Stock, the closing or, if not applicable, the last price of the Common Stock on
the composite tape or other comparable reporting system for the trading day on
the applicable date and if such applicable date is not a trading day, the last
market trading day prior to such date;

If the Common Stock is not traded on a national securities exchange but is
traded on the over-the-counter market, if sales prices are not regularly
reported for the Common Stock for the trading day referred to in clause (1), and
if bid and asked prices for the Common Stock are regularly reported, the mean
between the bid and the asked price for the Common Stock at the close of trading
in the over-the-counter market for the trading day on which Common Stock was
traded on the applicable date and if such applicable date is not a trading day,
the last market trading day prior to such date; and

If the Common Stock is neither listed on a national securities exchange nor
traded in the over-the-counter market, such value as the Administrator, in good
faith, shall determine in compliance with applicable laws.

Non-Qualified Option means an option which is not intended to qualify as an
incentive stock option under Section 422 of the Code.

Option means a Non-Qualified Option granted under the Plan.

Participant means an Employee or a Director to whom one or more Stock Rights are
granted under the Plan. As used herein, “Participant” shall include
Participant’s Survivors where the context requires.

Plan means this Albireo Pharma, Inc. 2020 Inducement Equity Incentive Plan.



3

--------------------------------------------------------------------------------

Securities Act means the Securities Act of 1933, as amended.

Shares means shares of the Common Stock as to which Stock Rights have been or
may be granted under the Plan or any shares of capital stock into which the
Shares are changed or for which they are exchanged within the provisions of
Paragraph 3 of the Plan.  The Shares issued under the Plan may be authorized and
unissued shares or shares held by the Company in its treasury, or both.

Stock-Based Award means a grant by the Company under the Plan of an equity award
or an equity based award which is not an Option or a Stock Grant.

Stock Grant means a grant by the Company of Shares under the Plan.

Stock Right means a right to Shares or the value of Shares of the Company
granted pursuant to the Plan, in the form of a Non-Qualified Option, a Stock
Grant or a Stock-Based Award.

Survivor means a deceased Participant’s legal representatives and/or any person
or persons who acquired the Participant’s rights to a Stock Right by will or by
the laws of descent and distribution.

2.             PURPOSES OF THE PLAN.

The Plan is intended to encourage ownership of Shares by Employees and directors
of the Company and its Affiliates and Directors in order to attract and retain
such people, to induce them to work for the benefit of the Company or of an
Affiliate and to provide additional incentive for them to promote the success of
the Company or of an Affiliate.  The Company intends that the Plan be reserved
for persons to whom the Company may issue securities without stockholder
approval as an inducement pursuant to Listing Rule 5635(c)(4) of the corporate
governance rules of the Nasdaq Stock Market. The Plan provides for the granting
of Non-Qualified Options, Stock Grants and Stock-Based Awards.

3.             SHARES SUBJECT TO THE PLAN.

(a) The number of Shares which may be issued from time to time pursuant to this
Plan shall be 300,000 or the equivalent of such number of Shares after the
Administrator, in its sole discretion, has interpreted the effect of any stock
split, stock dividend, combination, recapitalization or similar transaction in
accordance with Paragraph 24 of the Plan.

(b) If an Option ceases to be “outstanding,” in whole or in part (other than by
exercise), or if the Company shall reacquire (at not more than its original
issuance price) any Shares issued pursuant to a Stock Grant or Stock-Based
Award, or if any Stock Right expires or is forfeited, cancelled, or otherwise
terminated or results in any Shares not being issued, the unissued or reacquired
Shares which were subject to such Stock Right shall again be available for
issuance from time to time pursuant to this Plan.  Notwithstanding the
foregoing: (i) if a Stock Right is exercised, in whole or in part, by the



4

--------------------------------------------------------------------------------

tender or withholding of Shares or if the Company or an Affiliate’s tax
withholding obligation is satisfied by the tender or withholding of Shares, the
number of Shares deemed to have been issued under the Plan for purposes of the
limitation set forth in Paragraph 3(a) above shall be the gross number of Shares
that were subject to the Stock Right or portion thereof and not the net number
of Shares actually issued; and (ii) any Shares purchased on the open market from
the proceeds of an exercise of a Stock Right shall not be available for issuance
pursuant to this Plan.

4.             ADMINISTRATION OF THE PLAN.

The Administrator of the Plan will be the Board of Directors, except to the
extent the Board of Directors delegates its authority to the Committee, in which
case the Committee shall be the Administrator.  Subject to the provisions of the
Plan, the Administrator is authorized to:

(a)Interpret the provisions of the Plan and all Stock Rights and to make all
rules and determinations which it deems necessary or advisable for the
administration of the Plan;

(b)Determine which Employees and Directors shall be granted Stock Rights;

(c)Determine the number of Shares for which a Stock Right or Stock Rights shall
be granted;

(d)Specify the terms and conditions upon which a Stock Right or Stock Rights may
be granted;

(e)Amend any term or condition of any outstanding Stock Right, other than
reducing the exercise price or purchase price or extending the expiration date
of an Option, provided that (i) such term or condition as amended is not
prohibited by the Plan; (ii) any such amendment shall not impair the rights of a
Participant under any Stock Right previously granted without such Participant’s
consent or in the event of death of the Participant the Participant’s Survivors;
and (iii) any such amendment shall be made only after the Administrator
determines whether such amendment would cause any adverse tax consequences to
the Participant, including, but not limited to, pursuant to Section 409A of the
Code; and

(f)Adopt any sub-plans applicable to residents of any specified jurisdiction as
it deems necessary or appropriate in order to comply with or take advantage of
any tax or other laws applicable to the Company, any Affiliate or to
Participants or to otherwise facilitate the administration of the Plan, which
sub-plans may include additional restrictions or conditions applicable to Stock
Rights or Shares issuable pursuant to a Stock Right;

provided, however, that all such interpretations, rules, determinations, terms
and conditions shall be made and prescribed in the context of not causing any
adverse tax consequences under Section 409A of the Code.  Subject to the
foregoing, the interpretation and construction by the Administrator of any
provisions of the Plan or of any Stock Right granted under it shall be final,
unless otherwise determined by the Board of Directors, if the Administrator is
the Committee.  In addition, if the Administrator is



5

--------------------------------------------------------------------------------

the Committee, the Board of Directors may take any action under the Plan that
would otherwise be the responsibility of the Committee.

To the extent permitted under applicable law, the Board of Directors or the
Committee may allocate all or any portion of its responsibilities and powers to
any one or more of its members and may delegate all or any portion of its
responsibilities and powers to any other person selected by it. The Board of
Directors or the Committee may revoke any such allocation or delegation at any
time.  Notwithstanding the foregoing, only the Board of Directors or the
Committee shall be authorized to grant a Stock Right to any Director or to any
“officer” of the Company as defined by Rule 16a-1 under the Exchange Act.

5.             ELIGIBILITY FOR PARTICIPATION.

The Administrator will, in its sole discretion, name the Participants in the
Plan; provided, however, that each Participant must be an Employee or a Director
at the time a Stock Right is granted and a person to whom the Company may issue
securities without stockholder approval as an inducement pursuant to Listing
Rule 5635(c)(4) of the corporate governance rules of the Nasdaq Stock
Market.  Notwithstanding the foregoing, the Administrator may authorize the
grant of a Stock Right to a person not then an Employee or a Director; provided,
however, that the actual grant of such Stock Right shall be conditioned upon
such person becoming eligible to become a Participant at or prior to the time of
the execution of the Agreement evidencing such Stock Right.  Non-Qualified
Options, Stock Grants and Stock-Based Awards may be granted to any Director or
any Employee.  The granting of any Stock Right to any individual shall neither
entitle that individual to, nor disqualify him or her from, participation in any
other grant of Stock Rights or any grant under any other benefit plan
established by the Company or any Affiliate for Employees or Directors.

6.             TERMS AND CONDITIONS OF OPTIONS.

Each Option shall be set forth in writing in an Option Agreement, duly executed
by the Company and, to the extent required by law or requested by the Company,
by the Participant.  The Administrator may provide that Options be granted
subject to such terms and conditions, consistent with the terms and conditions
specifically required under this Plan, as the Administrator may deem
appropriate.  The Option Agreements shall be subject to at least the following
terms and conditions:

Each Non-Qualified Option shall be subject to the terms and conditions which the
Administrator determines to be appropriate and in the best interest of the
Company, subject to the following minimum standards for any such Non-Qualified
Option:

(i)            Exercise Price: Each Option Agreement shall state the exercise
price (per share) of the Shares covered by each Option, which exercise price
shall be determined by the Administrator and shall be at least equal to the Fair
Market Value per share of Common Stock on the date of grant of the Option.



6

--------------------------------------------------------------------------------

(ii)           Number of Shares: Each Option Agreement shall state the number of
Shares to which it pertains.

(iii)         Vesting: Each Option Agreement shall state the date or dates on
which it first is exercisable and the date after which it may no longer be
exercised, and may provide that the Option rights accrue or become exercisable
in installments over a period of months or years, or upon the occurrence of
certain performance conditions or the attainment of stated goals or events.

(iv)         Additional Conditions: Exercise of any Option may be conditioned
upon the Participant’s execution of a share purchase agreement in form
satisfactory to the Administrator providing for certain protections for the
Company and its other stockholders, including requirements that:

A.           The Participant’s or the Participant’s Survivors’ right to sell or
transfer the Shares may be restricted; and

B.           The Participant or the Participant’s Survivors may be required to
execute letters of investment intent and must also acknowledge that the Shares
will bear legends noting any applicable restrictions.

(v)           Term of Option: Each Option shall terminate not more than ten
years from the date of the grant or at such earlier time as the Option Agreement
may provide.

7.             TERMS AND CONDITIONS OF STOCK GRANTS.

Each Stock Grant to a Participant shall state the principal terms in an
Agreement duly executed by the Company and, to the extent required by law or
requested by the Company, by the Participant.  The Agreement shall be in a form
approved by the Administrator and shall contain terms and conditions which the
Administrator determines to be appropriate and in the best interest of the
Company, subject to the following minimum standards:

(a)Each Agreement shall state the purchase price per share, if any, of the
Shares covered by each Stock Grant, which purchase price shall be determined by
the Administrator but shall not be less than the minimum consideration required
by the Delaware General Corporation Law, if any, on the date of the grant of the
Stock Grant;

(b)Each Agreement shall state the number of Shares to which the Stock Grant
pertains; and

(c)Each Agreement shall include the terms of any right of the Company to
restrict or reacquire the Shares subject to the Stock Grant, including the time
period or attainment of performance criteria upon which such rights shall accrue
and the purchase price therefor, if any.



7

--------------------------------------------------------------------------------

8.             TERMS AND CONDITIONS OF OTHER STOCK-BASED AWARDS.

The Administrator shall have the right to grant other Stock-Based Awards based
upon the Common Stock having such terms and conditions as the Administrator may
determine, including, without limitation, the grant of Shares based upon certain
conditions, the grant of securities convertible into Shares and the grant of
stock appreciation rights, phantom stock awards or stock units.  The principal
terms of each Stock-Based Award shall be set forth in an Agreement, duly
executed by the Company and, to the extent required by law or requested by the
Company, by the Participant.  The Agreement shall be in a form approved by the
Administrator and shall contain terms and conditions which the Administrator
determines to be appropriate and in the best interest of the Company.  Each
Agreement shall include the terms of any right of the Company including the
right to terminate the Stock-Based Award without the issuance of Shares, the
terms of any vesting conditions, or events upon which Shares shall be issued.
Under no circumstances may the Agreement covering stock appreciation rights
(a) have an exercise price (per share) that is less than the Fair Market Value
per share of Common Stock on the date of grant or (b) expire more than ten years
following the date of grant.

The Company intends that the Plan and any Stock-Based Awards granted hereunder
be exempt from the application of Section 409A of the Code or meet the
requirements of paragraphs (2), (3) and (4) of subsection (a) of Section 409A of
the Code, to the extent applicable, and be operated in accordance with Section
409A so that any compensation deferred under any Stock-Based Award (and
applicable investment earnings) shall not be included in income under Section
409A of the Code.  Any ambiguities in the Plan shall be construed to effect the
intent as described in this Paragraph 8.

9.             EXERCISE OF OPTIONS AND ISSUE OF SHARES.

An Option (or any part or installment thereof) shall be exercised by giving
written notice to the Company or its designee (in a form acceptable to the
Administrator, which may include electronic notice), together with provision for
payment of the aggregate exercise price in accordance with this Paragraph for
the Shares as to which the Option is being exercised, and upon compliance with
any other condition(s) set forth in the Option Agreement.  Such notice shall be
signed by the person exercising the Option (which signature may be provided
electronically in a form acceptable to the Administrator), shall state the
number of Shares with respect to which the Option is being exercised and shall
contain any representation required by the Plan or the Option
Agreement.  Payment of the exercise price for the Shares as to which such Option
is being exercised shall be made (a) in United States dollars in cash or by
check; or (b) at the discretion of the Administrator, through delivery of shares
of Common Stock held for at least six months (if required to avoid negative
accounting treatment) having a Fair Market Value equal as of the date of the
exercise to the aggregate cash exercise price for the number of Shares as to
which the Option is being exercised; or (c) at the discretion of the
Administrator, by having the Company retain from the Shares otherwise issuable
upon exercise of the Option, a number of Shares having a Fair Market Value equal
as of the date of exercise to the aggregate exercise price for the number of
Shares as to which the Option is being exercised; or (d) at the discretion of
the Administrator, in accordance with a cashless exercise program established
with a securities brokerage firm, and approved by the Administrator; or (e) at
the discretion of the Administrator, by any combination of (a), (b), (c) and (d)
above or (f) at the discretion of the Administrator, by payment of such other
lawful consideration as the Administrator may determine.



8

--------------------------------------------------------------------------------

The Company shall then reasonably promptly deliver the Shares as to which such
Option was exercised to the Participant (or to the Participant’s Survivors, as
the case may be).  In determining what constitutes “reasonably promptly,” it is
expressly understood that the issuance and delivery of the Shares may be delayed
by the Company in order to comply with any law or regulation (including, without
limitation, state securities or “blue sky” laws) which requires the Company to
take any action with respect to the Shares prior to their issuance.  The Shares
shall, upon delivery, be fully paid, non-assessable Shares.

10.           PAYMENT IN CONNECTION WITH THE ISSUANCE OF STOCK GRANTS AND
STOCK-BASED AWARDS AND ISSUE OF SHARES.

Any Stock Grant or Stock-Based Award requiring payment of a purchase price for
the Shares as to which such Stock Grant or Stock-Based Award is being granted
shall be made (a) in United States dollars in cash or by check; or (b) at the
discretion of the Administrator, through delivery of shares of Common Stock held
for at least six months (if required to avoid negative accounting treatment) and
having a Fair Market Value equal as of the date of payment to the purchase price
of the Stock Grant or Stock-Based Award; or (c) at the discretion of the
Administrator, by any combination of (a) and (b) above; or (d) at the discretion
of the Administrator, by payment of such other lawful consideration as the
Administrator may determine.

The Company shall when required by the applicable Agreement, reasonably promptly
deliver the Shares as to which such Stock Grant or Stock-Based Award was made to
the Participant (or to the Participant’s Survivors, as the case may be), subject
to any escrow provision set forth in the applicable Agreement.  In determining
what constitutes “reasonably promptly,” it is expressly understood that the
issuance and delivery of the Shares may be delayed by the Company in order to
comply with any law or regulation (including, without limitation, state
securities or “blue sky” laws) which requires the Company to take any action
with respect to the Shares prior to their issuance.

11.           RIGHTS AS A STOCKHOLDER.

No Participant to whom a Stock Right has been granted shall have rights as a
stockholder with respect to any Shares covered by such Stock Right except after
due exercise of an Option or issuance of Shares as set forth in any Agreement,
tender of the aggregate exercise or purchase price, if any, for the Shares being
purchased and registration of the Shares in the Company’s share register in the
name of the Participant.

12.           ASSIGNABILITY AND TRANSFERABILITY OF STOCK RIGHTS.

By its terms, a Stock Right granted to a Participant shall not be transferable
by the Participant other than (i) by will or by the laws of descent and
distribution, or (ii) as approved by the Administrator in its discretion and set
forth in the applicable Agreement provided that no Stock Right may be



9

--------------------------------------------------------------------------------

transferred by a Participant for value.  The designation of a beneficiary of a
Stock Right by a Participant, with the prior approval of the Administrator and
in such form as the Administrator shall prescribe, shall not be deemed a
transfer prohibited by this Paragraph.  Except as provided above during the
Participant’s lifetime a Stock Right shall only be exercisable by or issued to
such Participant (or his or her legal representative) and shall not be assigned,
pledged or hypothecated in any way (whether by operation of law or otherwise)
and shall not be subject to execution, attachment or similar process.  Any
attempted transfer, assignment, pledge, hypothecation or other disposition of
any Stock Right or of any rights granted thereunder contrary to the provisions
of this Plan, or the levy of any attachment or similar process upon a Stock
Right, shall be null and void.

13.           EFFECT ON OPTIONS OF TERMINATION OF SERVICE OTHER THAN FOR CAUSE
OR DEATH OR DISABILITY.

Except as otherwise provided in a Participant’s Option Agreement, in the event
of a termination of service (whether as an Employee or Director) with the
Company or an Affiliate before the Participant has exercised an Option, the
following rules apply:

(a)A Participant who ceases to be an Employee or a Director (for any reason
other than termination for Cause, Disability, or death for which events there
are special rules in Paragraphs 14, 15, and 16, respectively), may exercise any
Option granted to him or her to the extent that the Option is exercisable on the
date of such termination of service, but only within such term as the
Administrator has designated in a Participant’s Option Agreement.

(b) The provisions of this Paragraph, and not the provisions of Paragraph 15 or
16, shall apply to a Participant who subsequently becomes Disabled or dies after
the termination of employment or director status; provided, however, in the case
of a Participant’s Disability or death within three months after the termination
of employment or director status, the Participant or the Participant’s Survivors
may exercise the Option within one year after the date of the Participant’s
termination of service, but in no event after the date of expiration of the term
of the Option.

(c)Notwithstanding anything herein to the contrary, if subsequent to a
Participant’s termination, but prior to the exercise of an Option, the
Administrator determines that, either prior or subsequent to the Participant’s
termination, the Participant engaged in conduct which would constitute Cause,
then such Participant shall forthwith cease to have any right to exercise any
Option.

(d)A Participant to whom an Option has been granted under the Plan who is absent
from the Company or an Affiliate because of temporary disability (any disability
other than a Disability as defined in Paragraph 1 hereof), or who is on leave of
absence for any purpose, shall not, during the period of any such absence, be
deemed, by virtue of such absence alone, to have terminated such Participant’s
employment or director status with the Company or with an Affiliate, except as
the Administrator may otherwise expressly provide.

(e)Except as required by law or as set forth in a Participant’s Option
Agreement, Options granted under the Plan shall not be affected by any change of
a Participant’s status within or among the Company and any Affiliates, so long
as the Participant continues to be an Employee or a Director.



10

--------------------------------------------------------------------------------

14.           EFFECT ON OPTIONS OF TERMINATION OF SERVICE FOR CAUSE.

Except as otherwise provided in a Participant’s Option Agreement, the following
rules apply if the Participant’s service (whether as an Employee or Director)
with the Company or an Affiliate is terminated for Cause prior to the time that
all his or her outstanding Options have been exercised:

(a)All outstanding and unexercised Options as of the time the Participant is
notified his or her service is terminated for Cause will immediately be
forfeited.

(b)Cause is not limited to events which have occurred prior to a Participant’s
termination of service, nor is it necessary that the Administrator’s finding of
Cause occur prior to termination.  If the Administrator determines, subsequent
to a Participant’s termination of service but prior to the exercise of an
Option, that either prior or subsequent to the Participant’s termination the
Participant engaged in conduct which would constitute Cause, then the right to
exercise any Option is forfeited.

15.           EFFECT ON OPTIONS OF TERMINATION OF SERVICE FOR DISABILITY.

Except as otherwise provided in a Participant’s Option Agreement:

(a)A Participant who ceases to be an Employee or Director by reason of
Disability may exercise any Option granted to such Participant to the extent
that the Option has become exercisable but has not been exercised on the date of
the Participant’s termination of service due to Disability; and in the event
rights to exercise the Option accrue periodically, to the extent of a pro rata
portion through the date of the Participant’s termination of service due to
Disability of any additional vesting rights that would have accrued on the next
vesting date had the Participant not become Disabled.  The proration shall be
based upon the number of days accrued in the current vesting period prior to the
date of the Participant’s termination of service due to Disability.

(b)A Disabled Participant may exercise the Option only within the period ending
one year after the date of the Participant’s termination of service due to
Disability, notwithstanding that the Participant might have been able to
exercise the Option as to some or all of the Shares on a later date if the
Participant had not been terminated due to Disability and had continued to be an
Employee or Director or, if earlier, within the originally prescribed term of
the Option.



11

--------------------------------------------------------------------------------

(c)The Administrator shall make the determination both of whether Disability has
occurred and the date of its occurrence (unless a procedure for such
determination is set forth in another agreement between the Company and such
Participant, in which case such procedure shall be used for such
determination).  If requested, the Participant shall be examined by a physician
selected or approved by the Administrator, the cost of which examination shall
be paid for by the Company.

16.           EFFECT ON OPTIONS OF DEATH WHILE AN EMPLOYEE OR DIRECTOR.

Except as otherwise provided in a Participant’s Option Agreement:

(a)In the event of the death of a Participant while the Participant is an
Employee or Director, such Option may be exercised by the Participant’s
Survivors to the extent that the Option has become exercisable but has not been
exercised on the date of death; and in the event rights to exercise the Option
accrue periodically, to the extent of a pro rata portion through the date of
death of any additional vesting rights that would have accrued on the next
vesting date had the Participant not died.  The proration shall be based upon
the number of days accrued in the current vesting period prior to the
Participant’s date of death.

(b)If the Participant’s Survivors wish to exercise the Option, they must take
all necessary steps to exercise the Option within one year after the date of
death of such Participant, notwithstanding that the decedent might have been
able to exercise the Option as to some or all of the Shares on a later date if
he or she had not died and had continued to be an Employee or Director or, if
earlier, within the originally prescribed term of the Option.

17.           EFFECT OF TERMINATION OF SERVICE ON STOCK GRANTS AND STOCK-BASED
AWARDS.

In the event of a termination of service (whether as an Employee or Director)
with the Company or an Affiliate for any reason before the Participant has
accepted a Stock Grant or a Stock-Based Award and paid the purchase price, if
required, such grant shall terminate.

For purposes of this Paragraph 17 and Paragraph 18 below, a Participant to whom
a Stock Grant or a Stock-Based Award has been issued under the Plan who is
absent from work with the Company or with an Affiliate because of temporary
disability (any disability other than a Disability as defined in Paragraph 1
hereof), or who is on leave of absence for any purpose, shall not, during the
period of any such absence, be deemed, by virtue of such absence alone, to have
terminated such Participant’s employment or director status with the Company or
with an Affiliate, except as the Administrator may otherwise expressly provide.

In addition, for purposes of this Paragraph 17 and Paragraph 18 below, any
change of employment or other service within or among the Company and any
Affiliates shall not be treated as a termination of employment or director
status so long as the Participant continues to be an Employee or Director.



12

--------------------------------------------------------------------------------

18.           EFFECT ON STOCK GRANTS AND STOCK-BASED AWARDS OF TERMINATION OF
SERVICE OTHER THAN FOR CAUSE, DEATH OR DISABILITY.

Except as otherwise provided in a Participant’s Agreement, in the event of a
termination of service for any reason (whether as an Employee or Director),
other than termination for Cause, death or Disability for which there are
special rules in Paragraphs 19, 20, and 21 below, before all forfeiture
provisions or Company rights of repurchase shall have lapsed, then the Company
shall have the right to cancel or repurchase that number of Shares subject to a
Stock Grant or Stock-Based Award as to which the Company’s forfeiture or
repurchase rights have not lapsed.

19.           EFFECT ON STOCK GRANTS AND STOCK-BASED AWARDS OF TERMINATION OF
SERVICE FOR CAUSE.

Except as otherwise provided in a Participant’s Agreement, the following rules
apply if the Participant’s service (whether as an Employee or Director) with the
Company or an Affiliate is terminated for Cause:

(a)All Shares subject to any Stock Grant or Stock-Based Award that remain
subject to forfeiture provisions or as to which the Company shall have a
repurchase right shall be immediately forfeited to the Company as of the time
the Participant is notified his or her service is terminated for Cause.

(b)Cause is not limited to events which have occurred prior to a Participant’s
termination of service, nor is it necessary that the Administrator’s finding of
Cause occur prior to termination.  If the Administrator determines, subsequent
to a Participant’s termination of service, that either prior or subsequent to
the Participant’s termination the Participant engaged in conduct which would
constitute Cause, then all Shares subject to any Stock Grant or Stock-Based
Award that remained subject to forfeiture provisions or as to which the Company
had a repurchase right on the date of termination shall be immediately forfeited
to the Company.

20.           EFFECT ON STOCK GRANTS AND STOCK-BASED AWARDS OF TERMINATION OF
SERVICE FOR DISABILITY.

Except as otherwise provided in a Participant’s Agreement, the following rules
apply if a Participant ceases to be an Employee or Director by reason of
Disability:  to the extent the forfeiture provisions or the Company’s rights of
repurchase have not lapsed on the date of Disability, they shall be exercisable;
provided, however, that in the event such forfeiture provisions or rights of
repurchase lapse periodically, such provisions or rights shall lapse to the
extent of a pro rata portion of the Shares subject to such Stock Grant or
Stock-Based Award through the date of Disability as would have lapsed



13

--------------------------------------------------------------------------------

had the Participant not become Disabled.  The proration shall be based upon the
number of days accrued prior to the date of Disability.

The Administrator shall make the determination both as to whether Disability has
occurred and the date of its occurrence (unless a procedure for such
determination is set forth in another agreement between the Company and such
Participant, in which case such procedure shall be used for such
determination).  If requested, the Participant shall be examined by a physician
selected or approved by the Administrator, the cost of which examination shall
be paid for by the Company.

21.           EFFECT ON STOCK GRANTS AND STOCK-BASED AWARDS OF DEATH WHILE AN
EMPLOYEE OR DIRECTOR.

Except as otherwise provided in a Participant’s Agreement, the following rules
apply in the event of the death of a Participant while the Participant is an
Employee or Director: to the extent the forfeiture provisions or the Company’s
rights of repurchase have not lapsed on the date of death, they shall be
exercisable; provided, however, that in the event such forfeiture provisions or
rights of repurchase lapse periodically, such provisions or rights shall lapse
to the extent of a pro rata portion of the Shares subject to such Stock Grant or
Stock-Based Award through the date of death as would have lapsed had the
Participant not died.  The proration shall be based upon the number of days
accrued prior to the Participant’s date of death.

22.           PURCHASE FOR INVESTMENT.

Unless the offering and sale of the Shares shall have been effectively
registered under the Securities Act, the Company shall be under no obligation to
issue Shares under the Plan unless and until the following conditions have been
fulfilled:

(a)The person who receives a Stock Right shall warrant to the Company, prior to
the receipt of Shares, that such person is acquiring such Shares for his or her
own account, for investment, and not with a view to, or for sale in connection
with, the distribution of any such Shares, in which event the person acquiring
such Shares shall be bound by the provisions of the following legend (or a
legend in substantially similar form) which shall be endorsed upon the
certificate evidencing the Shares issued pursuant to such exercise or such grant
of a Stock Right:

“The shares represented by this certificate have been taken for investment and
they may not be sold or otherwise transferred by any person, including a
pledgee, unless (1) either (a) a Registration Statement with respect to such
shares shall be effective under the Securities Act of 1933, as amended, or (b)
the Company shall have received an opinion of counsel satisfactory to it that an
exemption from registration under such Act is then available, and (2) there
shall have been compliance with all applicable state securities laws.”



14

--------------------------------------------------------------------------------

(b)At the discretion of the Administrator, the Company shall have received an
opinion of its counsel that the Shares may be issued in compliance with the
Securities Act without registration thereunder.

23.           DISSOLUTION OR LIQUIDATION OF THE COMPANY.

Upon the dissolution or liquidation of the Company, all Options granted under
this Plan which as of such date shall not have been exercised and all Stock
Grants and Stock-Based Awards which have not been accepted, to the extent
required under the applicable Agreement, will terminate and become null and
void; provided, however, that if the rights of a Participant or a Participant’s
Survivors have not otherwise terminated and expired, the Participant or the
Participant’s Survivors will have the right immediately prior to such
dissolution or liquidation to exercise or accept any Stock Right to the extent
that the Stock Right is exercisable or subject to acceptance as of the date
immediately prior to such dissolution or liquidation.  Upon the dissolution or
liquidation of the Company, any outstanding Stock-Based Awards shall immediately
terminate unless otherwise determined by the Administrator or specifically
provided in the applicable Agreement.

24.           ADJUSTMENTS.

Upon the occurrence of any of the following events, a Participant’s rights with
respect to any Stock Right granted to him or her hereunder shall be adjusted as
hereinafter provided, unless otherwise specifically provided in a Participant’s
Agreement.

(a)Stock Dividends and Stock Splits.  If (i) the shares of Common Stock shall be
subdivided or combined into a greater or smaller number of shares or if the
Company shall issue any shares of Common Stock as a stock dividend on its
outstanding Common Stock, or (ii) additional shares or new or different shares
or other securities of the Company or other non-cash assets are distributed with
respect to such shares of Common Stock, each Stock Right and the number of
shares of Common Stock deliverable thereunder shall be appropriately increased
or decreased proportionately, and appropriate adjustments shall be made
including, in the exercise or purchase price per share, to reflect such
events.  The number of Shares subject to the limitations in Paragraph 3(a) shall
also be proportionately adjusted upon the occurrence of such events.

(b)Corporate Transactions.  In the case of a Corporate Transaction, the
Administrator or the board of directors of any entity assuming the obligations
of the Company hereunder (the “Successor Board”), shall, as to outstanding
Options, either (i) make appropriate provision for the continuation of such
Options by substituting on an equitable basis for the Shares then subject to
such Options either the consideration payable with respect to the outstanding
shares of Common Stock in connection with the Corporate Transaction or
securities of any successor or acquiring entity; or (ii) upon written notice to
the Participants, provide that such Options must be exercised (either (A) to the
extent then exercisable or, (B) at the discretion of the Administrator, any such
Options being made partially or fully exercisable for purposes of this
Subparagraph), within a specified number of days of the date of such notice, at
the end of which period such Options which have not been exercised shall
terminate; or



15

--------------------------------------------------------------------------------

(iii) terminate such Options in exchange for payment of an amount equal to the
consideration payable upon consummation of such Corporate Transaction to a
holder of the number of shares of Common Stock into which such Option would have
been exercisable (either (A) to the extent then exercisable or, (B) at the
discretion of the Administrator, any such Options being made partially or fully
exercisable for purposes of this Subparagraph) less the aggregate exercise price
thereof.  For purposes of determining the payments to be made pursuant to
Subclause (iii) above, in the case of a Corporate Transaction the consideration
for which, in whole or in part, is other than cash, the consideration other than
cash shall be valued at the fair value thereof as determined in good faith by
the Board of Directors.

Notwithstanding the foregoing, in the event the Corporate Transaction also
constitutes a Change of Control, then all Options outstanding on the date of the
Corporate Transaction shall vest in full immediately prior to the occurrence of
the Change of Control, unless such Options are to be assumed by the acquiring or
surviving entity in the Corporate Transaction, in which case they shall retain
their original vesting schedule.

With respect to outstanding Stock Grants, the Administrator or the Successor
Board, shall make appropriate provision for the continuation of such Stock
Grants on the same terms and conditions by substituting on an equitable basis
for the Shares then subject to such Stock Grants either the consideration
payable with respect to the outstanding Shares of Common Stock in connection
with the Corporate Transaction or securities of any successor or acquiring
entity.  In lieu of the foregoing, in connection with any Corporate Transaction,
the Administrator may provide that, upon consummation of the Corporate
Transaction, each outstanding Stock Grant shall be terminated in exchange for
payment of an amount equal to the consideration payable upon consummation of
such Corporate Transaction to a holder of the number of shares of Common Stock
comprising such Stock Grant (to the extent such Stock Grant is no longer subject
to any forfeiture or repurchase rights then in effect or, at the discretion of
the Administrator, all forfeiture and repurchase rights being waived upon such
Corporate Transaction).

In taking any of the actions permitted under this Paragraph 24(b), the
Administrator shall not be obligated by the Plan to treat all Stock Rights, all
Stock Rights held by a Participant, or all Stock Rights of the same type,
identically.

(c)Recapitalization or Reorganization.  In the event of a recapitalization or
reorganization of the Company other than a Corporate Transaction pursuant to
which securities of the Company or of another corporation are issued with
respect to the outstanding shares of Common Stock, a Participant upon exercising
an Option or accepting a Stock Grant after the recapitalization or
reorganization shall be entitled to receive for the price paid upon such
exercise or acceptance if any, the number of replacement securities which would
have been received if such Option had been exercised or Stock Grant accepted
prior to such recapitalization or reorganization.

(d)Adjustments to Stock-Based Awards.  Upon the happening of any of the events
described in Subparagraphs (a), (b) or (c) above, any outstanding Stock-Based
Award shall be appropriately adjusted to reflect the events described in such
Subparagraphs.  The Administrator or the Successor Board shall determine the
specific adjustments to be made under this Paragraph 24, including, but not
limited to, the effect of any Corporate Transaction and Change of Control, and
subject to Paragraph 4, its determination shall be conclusive.



16

--------------------------------------------------------------------------------

(e)Modification of Options.  Notwithstanding the foregoing, any adjustments made
pursuant to Subparagraph (a), (b) or (c) above with respect to Options shall be
made only after the Administrator determines whether such adjustments would
cause any adverse tax consequences for the holders of Options, including, but
not limited to, pursuant to Section 409A of the Code.  If the Administrator
determines that such adjustments made with respect to Options would constitute a
modification or other adverse tax consequence, it may refrain from making such
adjustments, unless the holder of an Option specifically agrees in writing that
such adjustment be made and such writing indicates that the holder has full
knowledge of the consequences of such “modification” on his or her income tax
treatment with respect to the Option.

25.         ISSUANCES OF SECURITIES.

Except as expressly provided herein, no issuance by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
shall affect, and no adjustment by reason thereof shall be made with respect to,
the number or price of shares subject to Stock Rights.  Except as expressly
provided herein, no adjustments shall be made for dividends paid in cash or in
property (including without limitation, securities) of the Company prior to any
issuance of Shares pursuant to a Stock Right.

26.         FRACTIONAL SHARES.

No fractional shares shall be issued under the Plan and the person exercising a
Stock Right shall receive from the Company cash in lieu of such fractional
shares equal to the Fair Market Value thereof.

27.         WITHHOLDING.

In the event that any federal, state, or local income taxes, employment taxes,
Federal Insurance Contributions Act (“F.I.C.A.”) withholdings or other amounts
are required by applicable law or governmental regulation to be withheld from
the Participant’s salary, wages or other remuneration in connection with the
issuance of a Stock Right or Shares under the Plan or for any other reason
required by law, the Company may withhold from the Participant’s compensation,
if any, or may require that the Participant advance in cash to the Company, or
to any Affiliate of the Company which employs or employed the Participant, the
statutory minimum amount of such withholdings unless a different withholding
arrangement, including the use of shares of the Company’s Common Stock or a
promissory note, is authorized by the Administrator (and permitted by law).  For
purposes hereof, the fair market value of the shares withheld for purposes of
payroll withholding shall be determined in the manner set forth under the
definition of Fair Market Value provided in Paragraph 1 above, as of the most
recent practicable date prior to the date of exercise.  If the Fair Market Value
of the shares withheld is less than the amount of payroll withholdings required,
the Participant may be required to advance the difference in cash to the Company
or the Affiliate employer.  The Administrator in its discretion may condition
the exercise of an Option for less than the then Fair Market Value on the
Participant’s payment of such additional withholding.



17

--------------------------------------------------------------------------------

28.           TERMINATION OF THE PLAN.

The Plan will terminate on September 17, 2030.  The Plan may be terminated at an
earlier date by vote of the Board of Directors of the Company; provided,
however, that any such earlier termination shall not affect any Agreements
executed prior to the effective date of such termination.  Termination of the
Plan shall not affect any Stock Rights theretofore granted.

29.           AMENDMENT OF THE PLAN AND AGREEMENTS.

The Plan may be amended by the Administrator.  Other than as set forth in
Paragraph 24 of the Plan, the Administrator may not without stockholder approval
reduce the exercise price of an Option or cancel any outstanding Option in
exchange for a replacement option having a lower exercise price, any Stock
Grant, any other Stock-Based Award or for cash. In addition, the Administrator
not take any other action that is considered a direct or indirect “repricing”
for purposes of the stockholder approval rules of the applicable securities
exchange or inter-dealer quotation system on which the Shares are listed,
including any other action that is treated as a repricing under generally
accepted accounting principles.  Any modification or amendment of the Plan shall
not, without the consent of a Participant, adversely affect his or her rights
under a Stock Right previously granted to him or her.  With the consent of the
Participant affected, the Administrator may amend outstanding Agreements in a
manner which may be adverse to the Participant but which is not inconsistent
with the Plan.  In the discretion of the Administrator, outstanding Agreements
may be amended by the Administrator in a manner which is not adverse to the
Participant.  Nothing in this Paragraph 29 shall limit the Administrator’s
authority to take any action permitted pursuant to Paragraph 24.

30.           EMPLOYMENT OR OTHER RELATIONSHIP.

Nothing in this Plan or any Agreement shall be deemed to prevent the Company or
an Affiliate from terminating the employment or director status of a
Participant, nor to prevent a Participant from terminating his or her own
employment or director status or to give any Participant a right to be retained
in employment or other service by the Company or any Affiliate for any period of
time.

31.           SECTION 409A.

If a Participant is a “specified employee” as defined in Section 409A of the
Code (and as applied according to procedures of the Company and its Affiliates)
as of his separation from service, to the extent any payment under this Plan or
pursuant to the grant of a Stock-Based Award constitutes deferred compensation
(after taking into account any applicable exemptions from Section 409A of the
Code), and to the extent required by Section 409A of the Code, no payments due
under this Plan or



18

--------------------------------------------------------------------------------

pursuant to a Stock-Based Award may be made until the earlier of: (i) the first
day of the seventh month following the Participant’s separation from service, or
(ii) the Participant’s date of death; provided, however, that any payments
delayed during this six-month period shall be paid in the aggregate in a lump
sum, without interest, on the first day of the seventh month following the
Participant’s separation from service.

The Administrator shall administer the Plan with a view toward ensuring that
Stock Rights under the Plan that are subject to Section 409A of the Code comply
with the requirements thereof and that Options under the Plan be exempt from the
requirements of Section 409A of the Code, but neither the Administrator nor any
member of the Board, nor the Company nor any of its Affiliates, nor any other
person acting hereunder on behalf of the Company, the Administrator or the Board
shall be liable to a Participant or any Survivor by reason of the acceleration
of any income, or the imposition of any additional tax or penalty, with respect
to a Stock Right, whether by reason of a failure to satisfy the requirements of
Section 409A of the Code or otherwise.

32.           INDEMNITY.

Neither the Board nor the Administrator, nor any members of either, nor any
employees of the Company or any parent, subsidiary, or other Affiliate, shall be
liable for any act, omission, interpretation, construction or determination made
in good faith in connection with their responsibilities with respect to this
Plan, and the Company hereby agrees to indemnify the members of the Board, the
members of the Committee, and the employees of the Company and its parent or
subsidiaries in respect of any claim, loss, damage, or expense (including
reasonable counsel fees) arising from any such act, omission, interpretation,
construction or determination to the full extent permitted by law.

33.           CLAWBACK.

Notwithstanding anything to the contrary contained in this Plan, the Company may
recover from a Participant any compensation received from any Stock Right
(whether or not settled) or cause a Participant to forfeit any Stock Right
(whether or not vested) in the event that the Company’s Clawback Policy as then
in effect, if any, is triggered.

34.           GOVERNING LAW.

This Plan shall be construed and enforced in accordance with the laws of the
State of Delaware.



19

--------------------------------------------------------------------------------

Exhibit B

Form of Stock Option Agreement

Option No.___________

ALBIREO PHARMA, INC.

Stock Option Grant Notice

Non-Qualified Stock Option Grant under the Company’s

2020 Inducement Equity Incentive Plan



1.

Name and Address of Participant:



























2.

Date of Option Grant:















3.

Maximum Number of Shares for





which this Option is exercisable:















4.

Exercise (purchase) price per share:















5.

Option Expiration Date:















6.

Vesting Start Date:















7.

Vesting Schedule: This Option shall become exercisable (and the Shares issued
upon exercise shall be vested) as follows provided the Participant is an
Employee or a Director on the applicable vesting date:





20

--------------------------------------------------------------------------------

The foregoing rights are cumulative and are subject to the other terms and
conditions of this Agreement and the 2020 Inducement Equity Incentive Plan (the
“Plan”).

The Company and the Participant acknowledge receipt of this Stock Option Grant
Notice and agree to the terms of the Stock Option Agreement attached hereto and
incorporated by reference herein, the Plan and the terms of this Option Grant as
set forth above.



ALBIREO PHARMA, INC.







By:





Name:





Title:













Participant





21

--------------------------------------------------------------------------------

ALBIREO PHARMA, INC.

STOCK OPTION AGREEMENT - INCORPORATED TERMS AND CONDITIONS

AGREEMENT made as of the date of grant set forth in the Stock Option Grant
Notice by and between Albireo Pharma, Inc. (the “Company”), a Delaware
corporation, and the individual whose name appears on the Stock Option Grant
Notice (the “Participant”).

WHEREAS, the Company desires to grant to the Participant an Option to purchase
shares of its common stock, $0.01 par value per share (the “Shares”), as an
inducement material to the Participant’s entering into employment with the
Company, under and for the purposes set forth in the Company’s 2020 Inducement
Equity Incentive Plan (the “Plan”);

WHEREAS, the Company and the Participant understand and agree that any
capitalized terms used and not defined herein have the same meanings as in the
Plan; and

WHEREAS, the Company and the Participant each intend that the Option granted
herein shall be of the type set forth in the Stock Option Grant Notice.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto agree as
follows:

1.          GRANT OF OPTION.

The Company hereby grants to the Participant the right and option to purchase
all or any part of an aggregate of the number of Shares set forth in the Stock
Option Grant Notice, on the terms and conditions and subject to all the
limitations set forth herein, under United States securities and tax laws, and
in the Plan, which is incorporated herein by reference.  The Participant
acknowledges receipt of a copy of the Plan.

2.          EXERCISE PRICE.

The exercise price of the Shares covered by the Option shall be the amount per
Share set forth in the Stock Option Grant Notice, subject to adjustment, as
provided in the Plan, in the event



--------------------------------------------------------------------------------

of a stock split, reverse stock split or other events affecting the holders of
Shares after the date hereof (the “Exercise Price”).  Payment shall be made in
accordance with Paragraph 9 of the Plan.

3.          EXERCISABILITY OF OPTION.

Subject to the terms and conditions set forth in this Agreement and the Plan,
the Option granted hereby shall become vested and exercisable as set forth in
the Stock Option Grant Notice and is subject to the other terms and conditions
of this Agreement and the Plan.

4.          TERM OF OPTION.

This Option shall terminate on the Option Expiration Date as specified in the
Stock Option Grant Notice, but shall be subject to earlier termination as
provided herein or in the Plan.

If the Participant ceases to be an Employee or a Director for any reason other
than the death or Disability of the Participant, or termination of the
Participant for Cause (the “Termination Date”), the Option to the extent then
vested and exercisable pursuant to Section 3 hereof as of the Termination Date,
and not previously terminated in accordance with this Agreement, may be
exercised within three months after the Termination Date, or on or prior to the
Option Expiration Date as specified in the Stock Option Grant Notice, whichever
is earlier, but may not be exercised thereafter except as set forth below.  In
such event, the unvested portion of the Option shall not be exercisable and
shall expire and be cancelled on the Termination Date.

Notwithstanding the foregoing, in the event of the Participant’s Disability or
death within three months after the Termination Date, the Participant or the
Participant’s Survivors may exercise the Option within one year after the
Termination Date, but in no event after the Option Expiration Date as specified
in the Stock Option Grant Notice.

In the event the Participant’s service is terminated by the Company or an
Affiliate for Cause, the Participant’s right to exercise any unexercised portion
of this Option even if vested shall cease immediately as of the time the
Participant is notified his or her service is terminated for Cause, and this
Option shall thereupon terminate.  Notwithstanding anything herein to the
contrary, if subsequent to the Participant’s termination, but prior to the
exercise of the Option, the Administrator determines that, either prior or
subsequent to the Participant’s termination, the Participant engaged in conduct
which would constitute Cause, then the Participant shall immediately cease to
have any right to exercise the Option and this Option shall thereupon terminate.



2

--------------------------------------------------------------------------------

In the event of the Disability of the Participant, as determined in accordance
with the Plan, the Option shall be exercisable within one year after the
Participant’s termination of service due to Disability or, if earlier, on or
prior to the Option Expiration Date as specified in the Stock Option Grant
Notice.  In such event, the Option shall be exercisable:

(a)         to the extent that the Option has become exercisable but has not
been exercised as of the date of the Participant’s termination of service due to
Disability; and

(b)         in the event rights to exercise the Option accrue periodically, to
the extent of a pro rata portion through the date of the Participant’s
termination of service due to Disability of any additional vesting rights that
would have accrued on the next vesting date had the Participant not become
Disabled.  The proration shall be based upon the number of days accrued in the
current vesting period prior to the date of the Participant’s termination of
service due to Disability.

In the event of the death of the Participant while an Employee or a Director,
the Option shall be exercisable by the Participant’s Survivors within one year
after the date of death of the Participant or, if earlier, on or prior to the
Option Expiration Date as specified in the Stock Option Grant Notice.  In such
event, the Option shall be exercisable:

(x)         to the extent that the Option has become exercisable but has not
been exercised as of the date of death; and

(y)         in the event rights to exercise the Option accrue periodically, to
the extent of a pro rata portion through the date of death of any additional
vesting rights that would have accrued on the next vesting date had the
Participant not died.  The proration shall be based upon the number of days
accrued in the current vesting period prior to the Participant’s date of death.

5.          METHOD OF EXERCISING OPTION.

Subject to the terms and conditions of this Agreement, the Option may be
exercised by written notice to the Company or its designee, in substantially the
form of Exhibit A attached hereto (or in such other form acceptable to the
Company, which may include electronic notice).  Such notice shall state the
number of Shares with respect to which the Option is being exercised and shall
be signed by the person exercising the Option (which signature may be provided
electronically in a form acceptable to the Company).  Payment of the Exercise
Price for such Shares shall be made in



3

--------------------------------------------------------------------------------

accordance with Paragraph 9 of the Plan.  The Company shall deliver such Shares
as soon as practicable after the notice shall be received, provided, however,
that the Company may delay issuance of such Shares until completion of any
action or obtaining of any consent, which the Company deems necessary under any
applicable law (including, without limitation, state securities or “blue sky”
laws).  The Shares as to which the Option shall have been so exercised shall be
registered in the Company’s share register in the name of the person so
exercising the Option (or, if the Option shall be exercised by the Participant
and if the Participant shall so request in the notice exercising the Option,
shall be registered in the Company’s share register in the name of the
Participant and another person jointly, with right of survivorship) and shall be
delivered as provided above to or upon the written order of the person
exercising the Option.  In the event the Option shall be exercised, pursuant to
Section 4 hereof, by any person other than the Participant, such notice shall be
accompanied by appropriate proof of the right of such person to exercise the
Option.  All Shares that shall be purchased upon the exercise of the Option as
provided herein shall be fully paid and nonassessable.

6.          PARTIAL EXERCISE.

Exercise of this Option to the extent above stated may be made in part at any
time and from time to time within the above limits, except that no fractional
share shall be issued pursuant to this Option.

7.          NON-ASSIGNABILITY.

The Option shall not be transferable by the Participant otherwise than by will
or by the laws of descent and distribution or pursuant to a qualified domestic
relations order as defined by the Code or Title I of the Employee Retirement
Income Security Act or the rules thereunder and the Participant, with the
approval of the Administrator, may transfer the Option for no consideration to
or for the benefit of the Participant’s Immediate Family (including, without
limitation, to a trust for the benefit of the Participant’s Immediate Family or
to a partnership or limited liability company for one or more members of the
Participant’s Immediate Family), subject to such limits as the Administrator may
establish, and the transferee shall remain subject to all the terms and
conditions applicable to the Option prior to such transfer and each such
transferee shall so acknowledge in writing as a condition precedent to the
effectiveness of such transfer.  The term “Immediate Family” shall mean the
Participant’s spouse, former spouse, parents, children, stepchildren, adoptive
relationships, sisters, brothers, nieces, nephews and grandchildren (and, for
this purpose, shall also include the Participant).  Except as provided above in
this paragraph, the Option shall be exercisable, during the Participant’s
lifetime, only by the Participant (or, in the event of legal incapacity or
incompetency, by the Participant’s guardian or representative) and shall not be
assigned, pledged or hypothecated in any way (whether by operation of law or
otherwise) and shall not be subject to execution, attachment or similar process.
 Any attempted transfer, assignment, pledge, hypothecation or other disposition
of the Option



4

--------------------------------------------------------------------------------

or of any rights granted hereunder contrary to the provisions of this Section 7,
or the levy of any attachment or similar process upon the Option shall be null
and void.

8.          NO RIGHTS AS STOCKHOLDER UNTIL EXERCISE.

The Participant shall have no rights as a stockholder with respect to Shares
subject to this Agreement until registration of the Shares in the Company’s
share register in the name of the Participant.  Except as is expressly provided
in the Plan with respect to certain changes in the capitalization of the
Company, no adjustment shall be made for dividends or similar rights for which
the record date is prior to the date of such registration.

9.          ADJUSTMENTS.

The Plan contains provisions covering the treatment of Options in a number of
contingencies such as stock splits and mergers.  Provisions in the Plan for
adjustment with respect to stock subject to Options and the related provisions
with respect to successors to the business of the Company are hereby made
applicable hereunder and are incorporated herein by reference, including, but
not limited to, the acceleration of vesting provision contained in Paragraph 24
of the Plan.

10.        TAXES.

The Participant acknowledges and agrees that (i) any income or other taxes due
from the Participant with respect to this Option or the Shares issuable pursuant
to this Option shall be the Participant’s responsibility; (ii) the Participant
was free to use professional advisors of his or her choice in connection with
this Agreement, has received advice from his or her professional advisors in
connection with this Agreement, understands its meaning and import, and is
entering into this Agreement freely and without coercion or duress; (iii) the
Participant has not received and is not relying upon any advice, representations
or assurances made by or on behalf of the Company or any Affiliate or any
employee of or counsel to the Company or any Affiliate regarding any tax or
other effects or implications of the Option, the Shares or other matters
contemplated by this Agreement; and (iv) neither the Administrator, the Company,
its Affiliates, nor any of its officers or directors, shall be held liable for
any applicable costs, taxes, or penalties associated with the Option if, in
fact, the Internal Revenue Service were to determine that the Option constitutes
deferred compensation under Section 409A of the Code.

The Participant agrees that the Company may withhold from the Participant’s
remuneration, if any, the minimum statutory amount of federal, state and local
withholding taxes



5

--------------------------------------------------------------------------------

attributable to such amount that is considered compensation includable in such
person’s gross income.  At the Company’s discretion, the amount required to be
withheld may be withheld in cash from such remuneration, or in kind from the
Shares otherwise deliverable to the Participant on exercise of the Option.  The
Participant further agrees that, if the Company does not withhold an amount from
the Participant’s remuneration sufficient to satisfy the Company’s income tax
withholding obligation, the Participant will reimburse the Company on demand, in
cash, for the amount under-withheld.

11.        PURCHASE FOR INVESTMENT.

Unless the offering and sale of the Shares to be issued upon the particular
exercise of the Option shall have been effectively registered under the
Securities Act, the Company shall be under no obligation to issue the Shares
covered by such exercise unless the Company has determined that such exercise
and issuance would be exempt from the registration requirements of the
Securities Act and until the following conditions have been fulfilled:

(a)         The person(s) who exercise the Option shall warrant to the Company,
at the time of such exercise, that such person(s) are acquiring such Shares for
their own respective accounts, for investment, and not with a view to, or for
sale in connection with, the distribution of any such Shares, in which event the
person(s) acquiring such Shares shall be bound by the provisions of the
following legend which shall be endorsed upon any certificate(s) evidencing the
Shares issued pursuant to such exercise:

“The shares represented by this certificate have been taken for investment and
they may not be sold or otherwise transferred by any person, including a
pledgee, unless (1) either (a) a Registration Statement with respect to such
shares shall be effective under the Securities Act of 1933, as amended, or (b)
the Company shall have received an opinion of counsel satisfactory to it that an
exemption from registration under such Act is then available, and (2) there
shall have been compliance with all applicable state securities laws;” and

(b)         If the Company so requires, the Company shall have received an
opinion of its counsel that the Shares may be issued upon such particular
exercise in compliance with the Securities Act without registration thereunder.
 Without limiting the generality of the foregoing, the Company may delay
issuance of the Shares until completion of any action or obtaining of any
consent, which the Company deems necessary under any applicable law (including
without limitation state securities or “blue sky” laws).



6

--------------------------------------------------------------------------------

12.        RESTRICTIONS ON TRANSFER OF SHARES.

12.1      The Participant agrees that in the event the Company proposes to offer
for sale to the public any of its equity securities and such Participant is
requested by the Company and any underwriter engaged by the Company in
connection with such offering to sign an agreement restricting the sale or other
transfer of Shares, then it will promptly sign such agreement and will not
transfer, whether in privately negotiated transactions or to the public in open
market transactions or otherwise, any Shares or other securities of the Company
held by him or her during such period as is determined by the Company and the
underwriters, not to exceed 180 days following the closing of the offering, plus
such additional period of time as may be required to comply with FINRA rules or
similar rules thereto promulgated by another regulatory authority (such period,
the “Lock-Up Period”).  Such agreement shall be in writing and in form and
substance reasonably satisfactory to the Company and such underwriter and
pursuant to customary and prevailing terms and conditions.  Whether or not the
Participant has signed such an agreement, the Company may impose stop-transfer
instructions with respect to the Shares or other securities of the Company
subject to the foregoing restrictions until the end of the Lock-Up Period.

12.2      The Participant acknowledges and agrees that neither the Company, its
shareholders nor its directors and officers, has any duty or obligation to
disclose to the Participant any material information regarding the business of
the Company or affecting the value of the Shares before, at the time of, or
following a termination of the service of the Participant by the Company,
including, without limitation, any information concerning plans for the Company
to make a public offering of its securities or to be acquired by or merged with
or into another firm or entity.

13.        NO OBLIGATION TO MAINTAIN RELATIONSHIP.

The Participant acknowledges that: (i) the Company is not by the Plan or this
Option obligated to continue the Participant as an Employee or Director; (ii)
the Plan is discretionary in nature and may be suspended or terminated by the
Company at any time; (iii) the grant of the Option is a one-time benefit which
does not create any contractual or other right to receive future grants of
options, or benefits in lieu of options; (iv) all determinations with respect to
any such future grants, including, but not limited to, the times when options
shall be granted, the number of shares subject to each option, the option price,
and the time or times when each option shall be exercisable, will be at the sole
discretion of the Company; (v) the Participant’s participation in the Plan is
voluntary; (vi) the value of the Option is an extraordinary item of compensation
which is outside the scope of the Participant’s employment, if any; and (vii)
the Option is not part of normal or expected compensation for purposes of
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments.



7

--------------------------------------------------------------------------------

14.        NOTICES.

Any notices required or permitted by the terms of this Agreement or the Plan
shall be given by recognized courier service, facsimile, registered or certified
mail, return receipt requested, addressed as follows:

If to the Company:

Albireo Pharma, Inc.

10 Post Office Square, Suite 1000

Boston, MA 02109

Attention: General Counsel

If to the Participant: at the address set forth on the Stock Option Grant Notice

or to such other address or addresses of which notice in the same manner has
previously been given.  Any such notice shall be deemed to have been given upon
the earlier of receipt, one business day following delivery to a recognized
courier service or three business days following mailing by registered or
certified mail.

15.        GOVERNING LAW.

This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, without giving effect to the conflict of law principles
thereof.  For the purpose of litigating any dispute that arises under this
Agreement, the parties hereby consent to exclusive jurisdiction in Massachusetts
and agree that such litigation shall be conducted in the state courts of
Massachusetts or the federal courts of the United States for the District of
Massachusetts.



8

--------------------------------------------------------------------------------

16.        BENEFIT OF AGREEMENT.

Subject to the provisions of the Plan and the other provisions hereof, this
Agreement shall be for the benefit of and shall be binding upon the heirs,
executors, administrators, successors and assigns of the parties hereto.

17.        ENTIRE AGREEMENT.

This Agreement, together with the Plan, embodies the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior oral or written agreements and understandings
relating to the subject matter hereof (with the exception of acceleration of
vesting provisions contained in any other agreement with the Company).  No
statement, representation, warranty, covenant or agreement not expressly set
forth in this Agreement shall affect or be used to interpret, change or restrict
the express terms and provisions of this Agreement. Notwithstanding the
foregoing, in all events, this Agreement shall be subject to and governed by the
Plan.

18.        MODIFICATIONS AND AMENDMENTS.

The terms and provisions of this Agreement may be modified or amended as
provided in the Plan.

19.        WAIVERS AND CONSENTS.

Except as provided in the Plan, the terms and provisions of this Agreement may
be waived, or consent for the departure therefrom granted, only by written
document executed by the party entitled to the benefits of such terms or
provisions.  No such waiver or consent shall be deemed to be or shall constitute
a waiver or consent with respect to any other terms or provisions of this
Agreement, whether or not similar.  Each such waiver or consent shall be
effective only in the specific instance and for the purpose for which it was
given, and shall not constitute a continuing waiver or consent.



9

--------------------------------------------------------------------------------

20.        DATA PRIVACY.

By entering into this Agreement, the Participant:  (i) authorizes the Company
and each Affiliate, and any agent of the Company or any Affiliate administering
the Plan or providing Plan recordkeeping services, to disclose to the Company or
any of its Affiliates such information and data as the Company or any such
Affiliate shall request in order to facilitate the grant of options and the
administration of the Plan; and (ii) authorizes the Company and each Affiliate
to store and transmit such information in electronic form for the purposes set
forth in this Agreement.





10

--------------------------------------------------------------------------------

Exhibit A

NOTICE OF EXERCISE OF STOCK OPTION

[Form for Shares registered in the United States]

To:        Albireo Pharma, Inc.

IMPORTANT NOTICE: This form of Notice of Exercise may only be used at such time
as the Company has filed a Registration Statement with the Securities and
Exchange Commission under which the issuance of the Shares for which this
exercise is being made is registered and such Registration Statement remains
effective.

Ladies and Gentlemen:

I hereby exercise my Stock Option to purchase _________ shares (the “Shares”) of
the common stock, $0.01 par value, of Albireo Pharma, Inc. (the “Company”), at
the exercise price of $________ per share, pursuant to and subject to the terms
of that Stock Option Grant Notice dated _______________, 202_.

I understand the nature of the investment I am making and the financial risks
thereof.  I am aware that it is my responsibility to have consulted with
competent tax and legal advisors about the relevant national, state and local
income tax and securities laws affecting the exercise of the Option and the
purchase and subsequent sale of the Shares.

I am paying the option exercise price for the Shares as follows:



                                                                                                               

Please issue the Shares (check one):



◻   to me; or





--------------------------------------------------------------------------------

◻   to me and                                                              , as
joint tenants with right of survivorship,



at the following address:







My mailing address for shareholder communications, if different from the address
listed above, is:











Very truly yours,











Participant (signature)











Print Name











Date





2

--------------------------------------------------------------------------------

Exhibit C

Form of RSU Agreement

Restricted Stock Unit No. [                ]

ALBIREO PHARMA, INC.

Restricted Stock Unit Award Grant Notice

Restricted Stock Unit Grant under the Company’s

2020 Inducement Equity Incentive Plan



1.

Name and Address of Participant:



























2.

Date of Grant of





Restricted Stock Unit Award:















3.

Maximum Number of Shares underlying





Restricted Stock Unit Award:















4.

Vesting of Award: This Restricted Stock Unit Award shall vest as follows,
provided the Participant is an Employee of the Company or of an Affiliate on the
applicable vesting date:



[Insert Vesting Schedule]

The foregoing rights are cumulative and are subject to the other terms and
conditions of this Agreement and the 2020 Inducement Equity Incentive Plan (the
“Plan”).



3

--------------------------------------------------------------------------------

The Company and the Participant acknowledge receipt of this Restricted Stock
Unit Award Grant Notice and agree to the terms of the Restricted Stock Unit
Agreement attached hereto and incorporated by reference herein, the Plan and the
terms of this Restricted Stock Unit Award as set forth above.



ALBIREO PHARMA, INC.











By:







Name:







Title:













Participant:





4

--------------------------------------------------------------------------------

ALBIREO PHARMA, INC.

RESTRICTED STOCK UNIT AGREEMENT –

INCORPORATED TERMS AND CONDITIONS

AGREEMENT made as of the date of grant set forth in the Restricted Stock Unit
Award Grant Notice (the “Grant Detail”) between Albireo Pharma, Inc. (the
“Company”), a Delaware corporation, and the individual whose name appears on the
Grant Detail (the “Participant”).

WHEREAS, the Company desires to grant to the Participant restricted stock units
(“RSUs”) related to the Company’s common stock, $0.01 par value per share
(“Common Stock”), as an inducement material to the Participant’s entering into
employment with the Company, under and for the purposes set forth in the
Company’s 2020 Inducement Equity Incentive Plan (the “Plan”);

WHEREAS, the Company and the Participant understand and agree that any
capitalized terms used and not defined herein have the same meanings as in the
Plan; and

WHEREAS, the Company and the Participant each intend that the RSUs granted
herein shall be of the type set forth in the Grant Detail.

NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1.          Definitions.

Unless otherwise specified or unless the context otherwise requires, the
following terms, as used in this Agreement, have the following meanings:

Administrator means the Board of Directors, unless it has delegated power to act
on its behalf to the Committee, in which case the term Administrator means the
Committee.

Affiliate means a corporation which, for purposes of Section 424 of the Code, is
a parent or subsidiary of the Company, direct or indirect.





--------------------------------------------------------------------------------

Board of Directors means the Board of Directors of the Company.

Code means the United States Internal Revenue Code of 1986, as amended,
including any successor statute, regulation and guidance thereto.

Committee means the committee of the Board of Directors to which the Board of
Directors has delegated power to act.

Corporate Transaction means the Company is consolidated with or acquired by
another entity in a merger, consolidation, or sale of all or substantially all
of the Company’s assets or the acquisition of all of the outstanding voting
stock of the Company in a single transaction or a series of related transactions
by a single entity, other than a transaction to merely change the state of
incorporation.

Director means any member of the Board of Directors.

Disability or Disabled means permanent and total disability as defined in
Section 22(e)(3) of the Code.

Employee means any employee of the Company or of an Affiliate (including,
without limitation, an employee who is also serving as an officer or director of
the Company or of an Affiliate).

Exchange Act means the Securities Exchange Act of 1934, as amended.

Securities Act means the Securities Act of 1933, as amended.

2.          Grant of Award.  The Company has granted to the Participant an award
for the number of restricted stock units referenced in the Grant Detail (the
“Award”). Each RSU referenced in the Grant Detail represents a contingent
entitlement of the Participant to receive one share of the Company’s Common
Stock (the “Shares”) on the terms and conditions and subject to all the
limitations set forth herein and under United States securities and tax laws and
in the Plan, which is incorporated herein by reference.  The Participant
acknowledges receipt of a copy of the Plan.

3.          Vesting of Award.

(a)         Subject to the terms and conditions set forth in this Agreement, the
Award granted hereby shall vest as set forth in the Grant Detail and is subject
to the other terms and conditions of this Agreement and the Plan.

(b)         On each vesting date set forth in the Grant Detail, the Participant
shall be entitled to receive such number of Shares equivalent to the number of
RSUs as set forth in the Grant Detail, provided that the Participant is employed
by the Company or an Affiliate on the applicable vesting





--------------------------------------------------------------------------------

date.  Such Shares shall thereafter be delivered by the Company to the
Participant within five days of the applicable vesting date and in accordance
with this Agreement.

(c)         Except as otherwise set forth in this Agreement, if the Participant
ceases to be employed for any reason by the Company or by an Affiliate (the
“Termination”) prior to a vesting date set forth in the Grant Detail, then as of
the date on which the Participant’s employment terminates, all unvested RSUs
shall immediately be forfeited to the Company and this Agreement shall terminate
and be of no further force or effect.

(d)         In the event that the Participant ceases to be employed by the
Company or by an Affiliate due to Disability, the Award shall vest to the extent
of a pro rata portion through the date of the Participant’s termination of
employment due to Disability of any Shares that would have vested on the next
vesting date had the Participant not become Disabled. The proration shall be
based upon the number of days accrued prior to the Participant’s date of
Disability. The Administrator shall make the determination both as to whether
Disability has occurred and the date of its occurrence (unless a procedure for
such determination is set forth in another agreement between the Company and
such Participant, in which case such procedure shall be used for such
determination).  If requested, the Participant shall be examined by a physician
selected or approved by the Administrator, the cost of which examination shall
be paid for by the Company.

(e)         In the event of the death of the Participant while the Participant
is employed by the Company or by an Affiliate, the Award shall vest to the
extent of a pro rata portion through the date of the Participant’s death of any
Shares that would have vested on the next vesting date had the Participant not
died.  The proration shall be based upon the number of days accrued prior to the
Participant’s date of death.

4.          Prohibitions on Transfer and Sale.  This Award (including any
additional RSUs received by the Participant as a result of stock dividends,
stock splits or any other similar transaction affecting the Company’s securities
without receipt of consideration) shall not be transferable by the Participant
otherwise than (i) by will or by the laws of descent and distribution, or (ii)
pursuant to a qualified domestic relations order as defined by the Internal
Revenue Code or Title I of the Employee Retirement Income Security Act or the
rules thereunder.  Except as provided in the previous sentence, the shares of
Common Stock to be issued pursuant to this Agreement shall be issued, during the
Participant’s lifetime, only to the Participant (or, in the event of legal
incapacity or incompetence, to the Participant's guardian or representative).
This Award shall not be assigned, pledged or hypothecated in any way (whether by
operation of law or otherwise) and shall not be subject to execution, attachment
or similar process.  Any attempted transfer, assignment, pledge, hypothecation
or other disposition of this Award or of any rights granted hereunder contrary
to the provisions of this Section 4, or the levy of any attachment or similar
process upon this Award shall be null and void.





--------------------------------------------------------------------------------

5.          Adjustments.  Upon the occurrence of any of the following events,
the Participant’s rights with respect to the Award shall be adjusted as
hereinafter provided.

(a)         Stock Dividends and Stock Splits.  If (i) the shares of Common Stock
shall be subdivided or combined into a greater or smaller number of shares or if
the Company shall issue any shares of Common Stock as a stock dividend on its
outstanding Common Stock, or (ii) additional shares or new or different shares
or other securities of the Company or other non-cash assets are distributed with
respect to such shares of Common Stock, the Award and the number of Shares
deliverable thereunder shall be increased or decreased proportionately, and
appropriate adjustments shall be made to reflect such events.

(b)         Corporate Transactions.  In the case of a Corporate Transaction, the
Administrator or the board of directors of any entity assuming the obligations
of the Company hereunder (the “Successor Board”) shall make appropriate
provision for the continuation of the Award on the same terms and conditions by
substituting on an equitable basis for the unvested Shares then subject to the
Award either the consideration payable with respect to the outstanding shares of
Common Stock in connection with the Corporate Transaction or securities of any
successor or acquiring entity.  In lieu of the foregoing, in connection with any
Corporate Transaction, the Administrator may provide that, upon consummation of
the Corporate Transaction, (i) the Award shall be terminated in exchange for
payment of an amount equal to the consideration payable upon consummation of
such Corporate Transaction to a holder of the number of shares of Common Stock
comprising the unvested Shares subject to the Award, or (ii) the Award shall be
terminated.

(c)         Recapitalization or Reorganization.  In the event of a
recapitalization or reorganization of the Company other than a Corporate
Transaction pursuant to which securities of the Company or of another
corporation are issued with respect to the outstanding shares of Common Stock,
the Participant upon each vesting of the Award after the recapitalization or
reorganization shall be entitled to receive the number of replacement securities
which would have been received if the Award had so vested prior to such
recapitalization or reorganization.

(d)         Dissolution or Liquidation of the Company.  Upon the dissolution or
liquidation of the Company, the Award, to the extent then unvested, will
terminate and become null and void.

6.          Securities Law Compliance.  Unless the offering and sale of the
Shares to be issued upon the particular vesting of the Award shall have been
registered under the Securities Act, the Company shall be under no obligation to
issue the Shares covered by such vesting unless the Company has determined that
such vesting and issuance would be exempt from the registration requirements of
the Securities Act and until the following conditions have been fulfilled:

(a)         The person(s) who for whom the Award vests shall warrant to the
Company, at the time of such vesting, that such person(s) are acquiring such
Shares for their own respective accounts, for investment, and not with a view
to, or for





--------------------------------------------------------------------------------

sale in connection with, the distribution of any such Shares, in which event the
person(s) acquiring such Shares shall be bound by the provisions of the
following legend which shall be endorsed upon any certificate(s) evidencing the
Shares issued pursuant to such vesting:

“The shares represented by this certificate have been taken for investment and
they may not be sold or otherwise transferred by any person, including a
pledgee, unless (1) either (a) a Registration Statement with respect to such
shares shall be effective under the Securities Act of 1933, as amended, or (b)
the Company shall have received an opinion of counsel satisfactory to it that an
exemption from registration under such Act is then available, and (2) there
shall have been compliance with all applicable state securities laws;” and

(b)         If the Company so requires, the Company shall have received an
opinion of its counsel that the Shares may be issued upon such particular
vesting in compliance with the Securities Act without registration thereunder.
 Without limiting the generality of the foregoing, the Company may delay
issuance of the Shares until completion of any action or obtaining of any
consent, which the Company deems necessary under any applicable law (including
without limitation state securities or “blue sky” laws).

7.          Rights as a Stockholder.  The Participant shall have no right as a
stockholder, including voting and dividend rights, with respect to the RSUs
subject to this Agreement.

8.          Fractional Shares.  No fractional shares shall be issued under this
Agreement.

9.          Tax Liability of the Participant and Payment of Taxes.  The
Participant acknowledges and agrees that any income or other taxes due from the
Participant with respect to this Award or the shares of Common Stock to be
issued pursuant to this Agreement or otherwise sold shall be the Participant’s
responsibility.  Without limiting the foregoing, the Participant agrees that if
under applicable law the Participant will owe taxes at each vesting date on the
portion of the Award then vested the Company shall be entitled to immediate
payment from the Participant of the amount of any tax or other amounts required
to be withheld by the Company by applicable law or regulation. Any taxes or
other amounts due shall be paid, at the option of the Administrator as follows:

(a)         through reducing the number of shares of Common Stock entitled to be
issued to the Participant on the applicable vesting date in an amount equal to
the statutory minimum of the Participant’s total tax and other withholding
obligations due and payable by the Company.  Fractional





--------------------------------------------------------------------------------

shares will not be retained to satisfy any portion of the Company’s withholding
obligation.  Accordingly, the Participant agrees that in the event that the
amount of withholding required would result in a fraction of a share being owed,
that amount will be satisfied by withholding the fractional amount from the
Participant’s paycheck;

(b)         requiring the Participant to deposit with the Company an amount of
cash equal to the amount determined by the Company to be required to be withheld
with respect to the statutory minimum amount of the Participant’s total tax and
other withholding obligations due and payable by the Company or otherwise
withholding from the Participant’s paycheck an amount equal to such amounts due
and payable by the Company; or

(c)         if the Company believes that the sale of shares can be made in
compliance with applicable securities laws, authorizing, at a time when the
Participant is not in possession of material nonpublic information, the sale by
the Participant on the applicable vesting date of such number of shares of
Common Stock as the Company instructs a registered broker to sell to satisfy the
Company’s withholding obligation, after deduction of the broker’s commission,
and the broker shall be required to remit to the Company the cash necessary in
order for the Company to satisfy its withholding obligation.  To the extent the
proceeds of such sale exceed the Company’s withholding obligation the Company
agrees to pay such excess cash to the Participant as soon as practicable.  In
addition, if such sale is not sufficient to pay the Company’s withholding
obligation the Participant agrees to pay to the Company as soon as practicable,
including through additional payroll withholding, the amount of any withholding
obligation that is not satisfied by the sale of shares of Common Stock. The
Participant agrees to hold the Company and the broker harmless from all costs,
damages or expenses relating to any such sale.  The Participant acknowledges
that the Company and the broker are under no obligation to arrange for such sale
at any particular price.  In connection with such sale of shares of Common
Stock, the Participant shall execute any such documents requested by the broker
in order to effectuate the sale of shares of Common Stock and payment of the
withholding obligation to the Company.  Sales pursuant to this paragraph may be
structured, to the extent practicable, with the intention to comply with Section
10b5-1(c)(1(i)(B) under the Exchange Act.

The Company shall not deliver any shares of Common Stock to the Participant
until it is satisfied that all required withholdings have been made.

10.        Participant Acknowledgements and Authorizations.

The Participant acknowledges the following:





--------------------------------------------------------------------------------

(a)         The Company is not by this Award obligated to continue the
Participant as an employee of the Company or an Affiliate.

(b)         The grant of this Award is considered a one-time benefit and does
not create a contractual or other right to receive any other award, benefits in
lieu of awards or any other benefits in the future.

(c)         The value of this Award is an extraordinary item of compensation
outside of the scope of the Participant’s employment or consulting contract, if
any.  As such the Award is not part of normal or expected compensation for
purposes of calculating any severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments.  The future value of the shares of Common Stock is unknown and
cannot be predicted with certainty.

11.        Notices. Any notices required or permitted by the terms of this
Agreement shall be given by recognized courier service, facsimile, registered or
certified mail, return receipt requested, addressed as follows:

 If to the Company:

Albireo Pharma, Inc.

10 Post Office Square, Suite 1000

Boston, MA 02109

Attention: General Counsel

If to the Participant: at the address set forth in the Grant Detail

or to such other address or addresses of which notice in the same manner has
previously been given.  Any such notice shall be deemed to have been given upon
the earlier of receipt, one business day following delivery to a recognized
courier service or three business days following mailing by registered or
certified mail.

12.        Assignment and Successors. This Agreement is personal to the
Participant and without the prior written consent of the Company shall not be
assignable by the Participant otherwise than by will or the laws of descent and
distribution.  This Agreement shall inure to the benefit of and be enforceable
by the Participant’s legal representatives.

13.        Benefit of Agreement. Subject to the provisions hereof, this
Agreement shall be for the benefit of and shall be binding upon the heirs,
executors, administrators, successors and assigns of the parties hereto.





--------------------------------------------------------------------------------

14.        Governing Law.  This Agreement shall be construed and enforced in
accordance with the law of the State of Delaware, without giving effect to the
conflict of law principles thereof.

15.        Severability.  If any provision of this Agreement is held to be
invalid or unenforceable by a court of competent jurisdiction, then such
provision or provisions shall be modified to the extent necessary to make such
provision valid and enforceable, and to the extent that this is impossible, then
such provision shall be deemed to be excised from this Agreement, and the
validity, legality and enforceability of the rest of this Agreement shall not be
affected thereby.

16.        Entire Agreement.  This Agreement constitutes the entire agreement
and understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior oral or written agreements and understandings
relating to the subject matter hereof (with the exception of acceleration of
vesting provisions contained in any other agreement with the Company).  No
statement, representation, warranty, covenant or agreement not expressly set
forth in this Agreement shall affect or be used to interpret, change or restrict
the express terms and provisions of this Agreement.

17.        Modifications and Amendments. The terms and provisions of this
Agreement may be modified or amended by the Administrator; provided, however,
any modification or amendment of this Agreement shall not, without the consent
of the Participant, adversely affect the Participant’s rights under this
Agreement, unless such amendment is required by applicable law.

18.        Waivers and Consents. The terms and provisions of this Agreement may
be waived, or consent for the departure therefrom granted, only by written
document executed by the party entitled to the benefits of such terms or
provisions.  No such waiver or consent shall be deemed to be or shall constitute
a waiver or consent with respect to any other terms or provisions of this
Agreement, whether or not similar.  Each such waiver or consent shall be
effective only in the specific instance and for the purpose for which it was
given, and shall not constitute a continuing waiver or consent.

19.        Data Privacy.  By entering into this Agreement, the Participant:  (i)
authorizes the Company and each Affiliate, and any agent of the Company or any
Affiliate facilitating the grant of RSUs under this Agreement, to disclose to
the Company or any of its Affiliates such information and data as the Company or
any such Affiliate shall request in order to facilitate the grant of RSUs; and
(ii) authorizes the Company and each Affiliate to store and transmit such
information in electronic form for the purposes set forth in this Agreement.

20.        Section 409A.  The Award evidenced by this Agreement is intended to
be exempt from the nonqualified deferred compensation rules of Section 409A of
the Code as a “short term deferral” (as that term is used in the final
regulations and other guidance issued under Section 409A of the Code, including
Treasury Regulation Section 1.409A-1(b)(4)(i)), and shall be construed
accordingly.



--------------------------------------------------------------------------------